                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

 In Re:                                           Case No. 20-10141-aih

 Bruno M. Zulijani, Jr.
                                                  Chapter 13
 Stephanie C. Zulijani

 Debtor.                                          Judge Arthur I. Harris

                                  NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of U.S. Bank
Trust National Association, as Trustee of the Igloo Series IV Trust(‘Creditor’), in the above
captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor

                                 CERTIFICATE OF SERVICE

I certify that on March 18, 2020, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Melissa L. Resar, Debtors’ Counsel
          mresar@ohiolegalclinic.com

          Lauren A. Helbling, Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov




20-10141-aih       Doc 20     FILED 03/18/20     ENTERED 03/18/20 09:40:43             Page 1 of 2
And by regular U.S. Mail, postage pre-paid on:

       Bruno M. Zulijani, Jr., Debtor
       20561 Goller Avenue
       Euclid, OH 44119

       Stephanie C. Zulijani, Debtor
       20561 Goller Avenue
       Euclid, OH 44119
                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Attorney for Creditor




20-10141-aih     Doc 20    FILED 03/18/20        ENTERED 03/18/20 09:40:43        Page 2 of 2
